Citation Nr: 1823710	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for idiopathic thrombocytopenic purpura (ITP) as a result of exposure to chemicals, for accrued benefits purposes only.

2.  Entitlement to service connection for ovarian cancer as a result of exposure to chemicals, for accrued benefits purposes only.

3.  Entitlement to service connection for bilateral lower extremity neuropathy as a result of exposure to chemicals, for accrued benefits purposes only.

4.  Entitlement to service connection for bone marrow abnormalities as a result of exposure to chemicals, for accrued benefits purposes only.

5.  Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1962.  The Veteran died on April [REDACTED], 2013 and the appellant is her surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant presented testimony at a Board hearing in July 2016.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the appellant if further action, on his part, is required.


REMAND

The appellant is claiming that the Veteran's medical problems were caused by her exposure to toxic chemicals while she was in service.  Indeed, he testified that while the Veteran was stationed at Fort McClellan, she was exposed to toxic chemicals that were stored there.  He indicated that there were reports from the Government that certain toxic chemicals spilled in the water and led to certain cancers, to include ovarian cancer.  The Veteran died on April [REDACTED], 2013, and the immediate cause of death was pneumonia due to metastatic ovarian cancer.   Service records document the Veteran's service at Fort McClellan.

The question remains, however, whether or not the Veteran was in fact exposed to chemicals while she was on active duty at Fort McClellan.  Although military personnel records do not show chemical exposure in service, it does not appear as if the Joint Services Records Research Center (JSRRC) has been requested to research the issue.  In order to fulfill the VA's duty to assist, a remand is required to request the JSRRC to research whether or not the Veteran was exposed to toxic chemicals while she was in service.

Further, the Board observes that a medical opinion is warranted in order to determine if the disabilities (i.e., ITP, ovarian cancer, bilateral lower extremity neuropathy, and bone marrow abnormalities) were related to the Veteran's military service, to include service at Fort McClellan.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

During the hearing the appellant indicated that the Veteran, prior to her death, had many years of treatment at the VA relative to her disabilities, beginning in 2009.  The Board notes, however, that there are no VA treatment records associated with the claims file.  As such, pertinent VA treatment records from 2009 to 2014 should be obtained and associated with the file.

The Board notes that the DIC claim is inextricably intertwined with the accrued claims that are being remanded.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373   (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the appellant's DIC claim must be deferred pending the outcome of the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from 2009 to 2014 identified by the appellant that are relevant to the Veteran's disabilities.

2.  The AOJ should request the JSRRC to verify the presence of chemical toxins or radioactive compounds, at Fort McClellan for the period of July 1961 to July 1962 (or if searches of 60 day windows of time are required, at least from July 1961 through the end of September 1961).  If the JSRRC determines that the Veteran was not exposed to toxins, the AOJ should readjudicate the claims. 

3.  If the JSRRC request returns any positive indication that the Veteran was exposed to toxins, the AOJ should then arrange for an appropriate opinion to determine whether her exposure to these toxins caused her claimed disabilities, and therefore led to her death.  

4.  Thereafter, the claims on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



